Name: Commission Regulation (EEC) No 1150/79 of 12 June 1979 amending, as regards products of the wine sector, Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 144/8 Official Journal of the European Communities 13 . 6 . 79 COMMISSION REGULATION (EEC) No 1150/79 of 12 June 1979 amending , as regards products of the wine sector, Regulation (EEC) No 1380/75 laying down detailed rules for the application of monetary compensatory amounts Whereas it should further be made clear that , where the import charge is made up of amounts fixed in units of account or ECU and the amounts determined otherwise , the above coefficient applies solely to that part of the charge which has been fixed in units of account or ECU ; Whereas , since 9 April 1979 , the amounts fixed under the common agricultural policy are established in ECU ; whereas , accordingly , for a certain period , there will be amounts fixed in 'u.a .' and others fixed in ' ECU ' ; whereas this should be taken into account when provisions are adopted for other reasons ; Whereas pursuant to Article 4 of Commission Regula ­ tion (EEC) No 571 /76 of 15 March 1976 laying down detailed rules for the application of Council Regula ­ tion (EEC) No 557/76 on the exchange rates to be applied in agriculture ( 5 ), as last amended by Regula ­ tion (EEC) No 735/77 ( 6), Article 9 (3 ) of Regulation (EEC) No 1380 /75 has no longer applied since 1 August 1976 ; whereas , for the sake of clarity , that provision should be formally repealed ; Whereas the measures provided for in this Regulation are in accordance with the opinions of all the relevant Management Committees , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community , Having regard to Council Regulation (EEC) No 974/71 of 12 May 1971 on certain measures of conjunctural policy to be taken in agriculture following the temporary widening of the margins of fluctuation for the currencies of certain Member States ('), as last amended by Regulation (EEC) No 987/79 ( 2 ), and in particular Article 6 thereof, Whereas Commission Regulation (EEC) No 1 380/75 (3 ), as last amended by Regulation (EEC) No 708 /79 (4 ), laid down detailed rules for the application of the monetary compensatory amounts introduced by Regulation (EEC) No 974/71 ; Whereas Article 2 (4) of Regulation (EEC) No 974/71 , introduced by Regulation (EEC) No 987/79 , provides for a new method of calculation for the application of monetary compensatory amounts in the wine sector for Member States with a depreciated currency ; whereas this provision only concerns France and Italy at present ; whereas , following application of the new rules , the monetary compensatory amounts on wine will no longer apply in the Member State where they are lower, while for the other Member State the new amounts correspond to the difference between the monetary margin of the currency of that Member State and the monetary margin which would be appli ­ cable in the first Member State were the new rule not to be applied ; Whereas the monetary coefficient as referred to in Article 4 (3) of Regulation (EEC) No 1380 /75 by which the levies and refunds applicable in trade with non-member countries are multiplied is included in the monetary compensatory amount ; whereas , by virtue of the same provision , this coefficient is derived from the percentage used to calculate the monetary compensatory amount and fixed by the Commission at the same time as that amount ; whereas it should be made clear that the percentage to be employed is that corresponding to the monetary compensatory amount actually applied ; HAS ADOPTED THIS REGULATION : Article 1 Regulation (EEC) No 1380/75 is hereby amended as follows : 1 . Paragraphs 3 and 4 of Article 4 are amended to read as follows : ' 3 . However, ( a ) in trade with a new Member State , the accession compensatory amounts and the fixed compo ­ nents , (b) in trade with non-member countries , the import charges or parts thereof and the export refunds and levies ,(') OJ No L 106, 12 . 5 . 1971 , p. 1 . (*) OJ No L 123 , 19 . 5 . 1979 , p. 9 . ( 3 ) OJ No L 139 , 30 . 5 . 1975 , p. 37 . H OJ No L 89 , 9 . 4 . 1979 , p. 9 . ( 5 ) OJ No L 68 , 15 . 3 . 1976, p . 1 . ( o ) OJ No L 89 , 7 . 4 . 1977 , p . 24 . 13 . 6 . 79 Official Journal of the European Communities No L 144/ 9 fixed in units ot account or ECU, applicable to the products referred to in paragraph 1 , shall be multi ­ plied by a coefficient . This coefficient shall be derived from the percentage used to calculate the monetary compensatory amount and shall be fixed by the Commission at the same time as that amount . However, in the case covered by Article 2 (4) of Regulation (EEC) No 974/ 71 the coefficient shall be fixed by the Commission by reference to the difference between the amounts in question for the Member State concerned . The amount levied pursuant to the last subpara ­ graph of Article 2 ( 1 ) of Regulation ( EEC) No 986/68 on exports of skimmed milk or skimmed ­ milk powder in the form of denatured skimmed ­ milk powder or compound feedingstuffs shall not be treated as an export levy within the meaning of this Regulation . 4 . Where the levy or refund must be increased or reduced , as the case may be , by accession and monetary compensatory amounts and , at the same time, multiplied by a coefficient , the calculation shall be made as follows : (a ) the levy or refund shall be reduced or increased , as the case may be , by the accession compensa ­ tory amount ; (b) the resulting amount shall be multiplied by the coefficient , in respect of the part expressed in units of account or ECU ; (c ) the amount thus obtained after multiplication shall , after conversion into national currency, be reduced or increased as the case may be by the monetary compensatory amount .' 2 . Article 9 (3) is deleted . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 25 June 1979 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 12 June 1979 . For the Commission Finn GUNDELACH Vice-President